Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 1-20 are filed 03/30/2021.

Continuation
2.	This application filed 03/30/2021 is a continuation of 16559129, filed 09/03/2019 ,now U.S. Patent #10991023, application 16559129 is a continuation of 15582140, filed 04/28/2017 ,now U.S. Patent #10430853, and application 15582140 is a continuation of 11021788, filed 12/23/2004 ,now abandoned and having 4 RCE-type filings therein. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the cited Parent Applications. Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered 'of record' in the above cited Parent Applications are now considered cited or 'of record' in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or 'of record' in the Parent Applications need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Applications is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).


Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s Specification , as required under the 35 U.S.C. 112(a) or first paragraph of pre-AIA  35 U.S.C. 112 requires a written description requirement that is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc) and to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. The Applicant’s Specification does not provide a written description with details as how the “steps of receiving a criteria for transferring a listing from a first user interface to a second user interface, the first user interface associated with a first time period, the second user interface associated with a second time period, the second time period being after the first time period; identifying, using the criteria, a first set of listings to include in the first user interface; identifying, using the criteria, a second set of listings to include in the second user interface, wherein sales prices associated with the second set of listings are reduced by a predetermined amount over the second time period; in response to receiving a search query, causing a search result page to be presented on a client device, the search result page comprising the first user interface and the second user interface; and presenting, in the second user interface, an icon that identifies an individual listing of the second set of listings, the icon indicating the transferring of the individual listing from the first user interface to the second user interface” are implemented. Applicant’s Specification, see Fig.6, and its associated text describes a web page presenting search results including an auction-format listing 264 and a clearance-format 266 which also includes an icon but besides displaying these two lists the Specification and the drawings do not provide details a processor receiving a criteria for transferring and based on the criteria transferring a listing from one to another or identifying the user criteria on a user interface such that a second set of listings to include in the second user interface. The Specification and the drawings do not disclose or describe that the search result page comprises two separate user interfaces but for showing two different listings. The Applicant’s Specification also does not disclose or describe that the icon 268 indicates the transferring listing from the first user  interface to the second user interface. See MPEP 2161.01 Computer Programming, Computer Implemented Inventions, and 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, First Paragraph [R-10.2019] I. DETERMINING WHETHER THERE IS ADEQUATE WRITTEN DESCRIPTION FOR A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION: The 35 U.S.C. 112(a) or first paragraph of pre-AIA  35 U.S.C. 112 contains a written description requirement that is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. ….. The function of the written description requirement is to ensure that the inventor had possession of the specific subject matter later claimed as of the filing date of the application relied on; how the specification accomplishes this is not material. …..The written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. ….("The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention."). ………. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356 (citing Ariad Pharm., Inc. V. Eli Lilly & Co, 598 F.3d 1336, 1351, 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) in the context of determining possession of a claimed means of accessing disparate databases).
For  computer-implemented functional claims the specification is to disclose that the computer performs  the necessary steps and the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. …….. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) …… If the specification does not provide a disclosure of the computer in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. 

Since dependent claims 2-7 of base claim 1 inherit this deficiency, they are rejected for the same reasons. Claims 8-14 and 15-20 recite similar limitations as those of claims 1-7. Accordingly claims 8-14 and 15-20 are analyzed based on same analysis as established for claims 1-7 above and are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description.

Separately, the limitations, “wherein the first set of listings is identified based on the criteria being unmet, and the second set of listings is identified based on the criteria being met” of claims 5, 12, and 19 as recited are not described in the Applicant’s Specification if the processor identifies listings based on a criteria met or unmet.


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1--20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims 1-7 are to a system, claims 8-14 to a process comprising a series of steps, and clams 15-20 to manufacture, which are statutory (Step 1: Yes).

	Step 2A Analysis:
Claim 1 recites:
1. 	A system comprising: 
one or more processors; 
one or more memories; and 
a set of instructions incorporated into the one or more memories, the set of instructions configuring the one or more processors to perform operations comprising: 
receiving a criteria for transferring a listing from a first user interface to a second user interface, the first user interface associated with a first time period, the second user interface associated with a second time period, the second time period being after the first time period; 
identifying, using the criteria, a first set of listings to include in the first user interface; 
identifying, using the criteria, a second set of listings to include in the second user interface, wherein sales prices associated with the second set of listings are reduced by a predetermined amount over the second time period; 
in response to receiving a search query, causing a search result page to be presented on a client device, the search result page comprising the first user interface and the second user interface; and 
presenting, in the second user interface, an icon that identifies an individual listing of the second set of listings, the icon indicating the transferring of the individual listing from the first user interface to the second user interface.

Step 2A Prong 1 analysis: Claims 1--20 recite abstract idea.
The claimed invention is a system and method facilitating sellers to list their items for sale in different formats/listings such as auction-format/listing or a fixed-price format/listing which are presented to potential buyers based on their search queries and enabling sellers to transfer items from one format/listing to another format/listing based on their random decisions as after how much time they can be transferred and with price reduction or not [See Applicant’s disclosure paras 0003, 0007-0008] which is related to a commercial activity. The highlighted limitations in claim 1 identifying, using the criteria, a first set of listings, identifying, using the criteria, a second set of listings, wherein sales prices associated with the second set of listings are reduced by a predetermined amount over the second time period, as drafted, is a simple process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind using a pen and paper but for the recitation of “by the one or more processors”.  That is, other than reciting “by the one or more processors” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “by the one or more processors” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by one or more processors does not take the claim limitations out of the mental process grouping using a pen and paper.  Further, these limitations, as drafted, also relate to sales activity by creating different listings for items for sale by the seller with one listing present reduced sales price after lapse of a time period falling within “Certain Methods of Organizing Human Activity”.  Thus, the claim 1 recites a mental process and “Certain Methods of Organizing Human Activity” abstract ideas, see “2019 PEG”. Since dependent claims 2-7 include these limitations of base claim 1 and individually are related to steps performed in sales activity, they recite a mental process and certain methods of organizing human activity. 
	Since the limitations of claims 8-14, and 15-20 recite similar limitations as those of claims 1-7, claims 8-14 and 15-20 are analyzed based on same analysis as established for claims 1-7 above and recite a mental process and certain methods of organizing human activity. 

Step 2A, prong one=Yes. Pending claims 1-20 recite abstract ideas.

Step 2A Prong 2 analysis: In claims 1-20, the judicial exception is not integrated into a practical application.
Claim 1 recites the additional limitations of using generic computer components including one or more processors performing the steps of “receiving a criteria for transferring a listing from a first user interface to a second user interface, the first user interface associated with a first time period, the second user interface associated with a second time period, the second time period being after the first time period, in response to receiving a search query, causing a search result page to be presented on a client device, the search result page comprising the first user interface and the second user interface, and presenting, in the second user interface, an icon that identifies an individual listing of the second set of listings, the icon indicating the transferring of the individual listing from the first user interface to the second user interface”. The receiving step of a criteria and a search query are recited at a high level of generality (i.e. as a general means of collecting a criteria with the intended use for transferring a listing from a first user interface to a second user interface and using the search query to find search results for presenting to a client),  and amount to mere data gathering for intended purposes, which is a form of insignificant extra‐solution activity.  The presenting search results step on a client device  is recited at a high level of generality (i.e. as a general means of displaying the search results from the receiving search query step), and amounts to mere post solution displaying, which is a form of insignificant extra‐solution activity.  The presenting an icon step on a second user interface is recited at a high level of generality (i.e. as a general means of displaying an icon representing a particular data/function ), and amounts to mere post solution displaying, which is a form of insignificant extra‐solution activity
   The “one or more processors” merely describes how to generally “apply” the otherwise mental judgements in a generic or general-purpose vehicle control environment.  The one or more processors is recited at a high level of generality and is merely automates the identifying steps.    Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.   Thus, the claim 1 is directed to an abstract idea.
Dependent claims 2-4, 9-11, and 16-18 recite limitations directed to sellers associated with a second set of listings designating  a percentage by which sales price are reduced for a second period time,  claims 5, 12, and 19 recite limitations labelling listing as first and second based on if a criteria is met or unmet, claims 6, 13, and 20 recite limitations that sellers pay a fee for allowing transfer of listings and claims 7 and 14 recite limitations waiving the fee if the second set listings were unsuccessfully listed in the first section at least a predetermined times, which all relate to manual activities performed for selling items by sellers manually by  processing data using mathematical concepts and calculations to provide sale pricing for products in different situations and do not necessitate inextricable tie to computer technology because these steps can be carried out manually and is  just performing the disembodied concept on a general purpose computer. These limitations of dependent claims do not impose any meaningful limits on practicing the abstract idea. Therefore, dependent claims 2-7, 9-14, and 16-20  similar to base claims 1, 8, and 15 are directed to an abstract idea.
Step 2A=Yes. Claims 1-20 are directed to abstract ideas.

Step 2B analysis:	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claim recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claims 1-20 amounts to no more than mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the receiving, transferring data, and presenting/displaying, steps were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, transferring data, transmitting, and displaying steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Accordingly, a conclusion that the receiving, transferring data, transmitting, and displaying steps are well-understood, routine conventional activities are supported under Berkheimer Option 2. See MPEP:  If  the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016). See MPEP §§ 2106.04(d)(1) and 2106.05(a) for a discussion of improvements to the functioning of a computer or to another technology or technical field.
Step 2B= In view of the foregoing, claims 1-20 are patent ineligible.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-4, 6-11, 13- 18, and 20 of U.S. Patent No.10991023, hereinafter Patent ‘023.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent ‘023 and in the current Application are directed to the same concept of identifying two listings under two different sections/groups such as one listing as auction based listing and the other listing can be a fixed price listing in a  separate section  associated with different time periods , for example one auction based  listing for a time period from A to B in first section and the second is fixed price  listing for a time period from B to C and based on a predetermined criteria be able to transfer one set of listing from one section to another and presenting these listings as search results in response to a search query from a client device. On exemplary basis this is evident from  a comparison of claims of Patent; 023 and the current application, see below: The limitations of claims 1-2 and 5  in italics of the instant Application are covered in the underlined limitations of claim 1 of Patent ’023 and are not patentably distinct.

Claims 1, 3, and 5 of the instant application:
1. 	A system comprising: 
one or more processors; one or more memories; and a set of instructions incorporated into the one or more memories, the set of instructions configuring the one or more processors to perform operations comprising: 
receiving a criteria for transferring a listing from a first user interface to a second user interface, the first user interface associated with a first time period, the second user interface associated with a second time period, the second time period being after the first time period; 
identifying, using the criteria, a first set of listings to include in the first user interface; 
identifying, using the criteria, a second set of listings to include in the second user interface, wherein sales prices associated with the second set of listings are reduced by a predetermined amount over the second time period; 
in response to receiving a search query, causing a search result page to be presented on a client device, the search result page comprising the first user interface and the second user interface; and 
presenting, in the second user interface, an icon that identifies an individual listing of the second set of listings, the icon indicating the transferring of the individual listing from the first user interface to the second user interface.
2. 	The system of claim 1, wherein sellers associated with the second set of listings designate a rate at which the sales prices are reduced within the second time period.
5. 	The system of claim 1, wherein the first set of listings is identified based on the criteria being unmet, and the second set of listings is identified based on the criteria being met.

	Regarding dependent claims 2-4, 6-7  of the instant applications are similar to the claims 2-4, 6-7  of Patent’023. Claims 8-14 and 15-20 of the instant Application recite limitations not patentably distinct from claims 8-11, 13-14 and 15-18, 20 respectively of Patent’023

6.	Best prior art discussion:

	Regarding independent claims 1, 8, and 15, the prior art of record, alone or combined neither teaches nor renders obvious the limitations, as a whole, comprising receiving a criteria for transferring a listing from a first user interface to a second user interface, the first user interface associated with a first time period, the second user interface associated with a second time period, the second time period being after the first time period, identifying, using the criteria, a first set of listings to include in the first user interface, identifying, using the criteria, a second set of listings to include in the second user interface, wherein sales prices associated with the second set of listings are reduced by a predetermined amount over the second time period, in response to receiving a search query, causing a search result page to be presented on a client device, the search result page comprising the first user interface and the second user interface; and presenting, in the second user interface, an icon that identifies an individual listing of the second set of listings, the icon indicating the transferring of the individual listing from the first user interface to the second user interface.

	Note: If rejections under 35 USC 112 (first paragraph), Non-Statutory Double Patenting,    and 35 USC 101 are overcome then the Application can be placed in condition for allowance. However, if claims are amended they would be subject to further search and consideration.

7.	Best prior art references:
		(i)	 Kaminsky [US 20010047308; see abstract, paras 0036, 0048-0049, 0056, and Figures 3, 4, cited in the IDS filed 05/21/2021. ] discloses an electronic publishing system to offer an item for sale, over a network, the system comprising a first section to offer a first item for sale via an auction process and a first fixed price process (Kaminsky: abstract and figure 3), a second section to offer the first item for sale via a second fixed price process, wherein in the second fixed-price process an item is priced below a market value (Kaminsky: figure 3 and paragraph 36).  Kaminsky further discloses a system wherein the first section lists the first item from a time A to a time B, and the second section lists the first item from the time B to a time C (Kaminsky: figure 4). Kaminsky discloses buy it now (time A to B) and demand your price (time B to C) sections. Kaminsky discloses a system wherein the first section lists the first item and the second section further lists a second item, the system further comprising a search application to search for the first and second items offered for sale (Kaminsky: figure 3). Kaminsky further discloses a system wherein the search result includes an icon associated with the second section (Kaminsky: figure 4, “order” radio button). 

	(ii)	Grove et al. [US 20130018756 A1; see paras 0036-0050 and Figs 5-14] discloses that based on a client’s search query the servers providing search results web pages with two different options including offering items based on auction basis with end time and fixed-price basis on the user’s interface. Grove fails to disclose 
		NPL reference:
(iii)	Vigoroso, Mark, “  Utility firm banks on net for MRO buy “. Purchasing127.4: 91. Reed Business Information, a division of Reed Elsevier, Inc. (Sep 16, 1999); retrieved from Dialog on 11/05/2022 discloses that paper and plastic packaging products industry via PackagingExchange.com (www.packagingexchange.com) offers auction model and offers buyers the option of bidding on items over a fixed period of time or browsing fixed-price product listings from a variety of suppliers to move excess inventory and first-run products. 

Foreign reference:
(iv)	WO 03065151 A2 discloses [see para 020 and Figure 1]  an exemplary network-based commerce facility able to conduct an Internet-based auction and fixed-price facility  including one or more of a number of types of front-end servers delivering and displaying web pages and providing interfaces to communicate with the client machine 32 and the network-based auction facility 10.

	Note:	None of the above references, alone or combined teaches or renders obvious the limitations, at least, as a whole, the steps of  receiving a criteria for transferring a listing from a first user interface to a second user interface, identifying, using the criteria, a first set of listings to include in the first user interface, identifying, using the criteria, a second set of listings to include in the second user interface,  in response to receiving a search query, causing a search result page to be presented on a client device, the search result page comprising the first user interface and the second user interface; and presenting, in the second user interface, an icon that identifies an individual listing of the second set of listings, the icon indicating the transferring of the individual listing from the first user interface to the second user interface.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	Vasconi et al. [US 20020062262 A1; see para 0075] discloses in the field of business to business exchange that in case of a disposal plan requiring a sale, the asset information can be transferred to the fixed price listing tool or the auction tool. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625